Citation Nr: 0419101	
Decision Date: 07/16/04    Archive Date: 07/27/04

DOCKET NO.  01-08 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
No. Little Rock, Arkansas


THE ISSUE

Entitlement to an increase in a 30 percent rating for 
postoperative residuals of duodenal ulcer disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel





INTRODUCTION

The veteran had active service from March 1949 to August 
1958.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 RO rating decision which 
increased the rating for the veteran's service-connected 
postoperative residuals of duodenal ulcer disease from 20 
percent to 30 percent.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The VA will notify you if 
further action is required on your part.  


REMAND

The veteran was last afforded a VA gastrointestinal 
examination in November 2000.  The diagnoses included history 
of peptic ulcer disease status post vagotomy and pyloroplasty 
with residuals as described and evidence of gastritis, 
erosions, and massive bezoar on recent 
esophagogastroduodenoscopy with reactive changes in mucosa on 
biopsy as well as chronic intermittent diarrhea with possible 
dumping; diverticulosis; and hepatitis C.  The veteran's 
representative has requested another examination.  

The record indicates that the veteran has received treatment 
for gastrointestinal complaints subsequent to the November 
2000 examination.  A January 2001 VA treatment entry noted 
that he reported that his stomach area was tight after 
starting medication.  He indicated that he took himself off 
the medication two weeks earlier.  A February 2001 entry 
noted that the veteran reported that he had heartburn 
frequently.  Additionally, in his September 2001 substantive 
appeal, the veteran stated that he was treated at the VA the 
previous day in the emergency room.  He indicated that he was 
still having severe problems with cramps and pain as well as 
severe diarrhea one to three times daily.  The Board notes 
that some additional VA treatment records are in the claims 
file.  However, the emergency room report specifically 
referred to by the veteran does not appear to be of record.  
The Board observes that such report, and any other recent VA 
treatment records, should be obtained.  See Bell v. 
Derwinski, 2 Vet.App. (1992).  

Given such factors and the time that has elapsed since the 
last VA examination (over 3 years), it is the judgment of the 
Board that the duty to assist the veteran with his claim 
includes obtaining recent treatment records and providing him 
with a current VA examination.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2003).  

The Board also observes the veteran does not appear to have 
been advised of his rights and obligations under the Veterans 
Claims Assistance Act of 2000 (VCAA) in the context of this 
claim, prior to any adverse adjudication of it.  (The veteran 
submitted this claim shortly before the VCAA became law.)  
This should be addressed on Remand.  

Accordingly, the case is remanded for the following:  

1.  The RO should ensure that all 
notification actions required by 
38 U.S.C.A. §§ 5102, 5103 and 5103A are 
fully satisfied.  See also 38 C.F.R. 
§ 3.159.  He should be advised as to what 
information and evidence not of record is 
necessary to substantiate his claim, what 
evidence VA will obtain, and what 
information and evidence he is to provide.  
He should be asked to submit any evidence 
in his possession that pertains to the 
claim.  

2.  The RO should ask the veteran to 
identify all VA and non-VA medical 
providers who have examined or treated him 
during and since January 2001 for 
gastrointestinal problems, and the RO 
should then obtain copies of the related 
medical records.  

3.  The RO should then have the veteran 
undergo a VA gastrointestinal examination 
to determine the severity of his 
postoperative residuals of duodenal ulcer 
disease.  The claims folder should be 
provided to and reviewed by the examiner.  
All signs and symptoms necessary for 
rating the veteran's disorder under 
Diagnostic Code 7348 should be reported.  

4.  Thereafter, the RO should review the 
claim for an increased rating for 
postoperative residuals of duodenal ulcer 
disease.  If the claim is denied, the RO 
should issue a supplemental statement of 
the case to the veteran and his 
representative, and they should be given 
an opportunity to respond, before the case 
is returned to the Board.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  



	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




